Citation Nr: 0103981	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-23 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana 


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from June 1964 to July 1966, with 
shorter periods of active duty for training (ACDUTRA) prior 
to that time.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the RO 
which denied service connection for a low back disorder.  


REMAND

The veteran asserts that he currently has a low back disorder 
which is a residual of an injury sustained in 1965 while on 
active duty with the U.S.S. Shangri-La.  He claims that his 
low back injury was witnessed by a fellow serviceman, whose 
name the veteran has provided, and his representative has 
requested that the VA obtain copies of "ship log(s)" for 
the U.S.S. Shangri-La, which would document the injury.  The 
RO should attempt to obtain a current address for the 
individual identified by the veteran, so that he may have an 
opportunity to contact this individual in order to obtain a 
supporting statement.  A copy of the ship's log for the 
period December 1964 to February 1965 should also be 
obtained.

In his November 1999 substantive appeal, the veteran 
identified receiving treatment at "five different" VA 
medical centers (VAMC's) regarding his current low back 
injury residuals.  Earlier written statements of the veteran 
indicate that this treatment regarded disorders other than of 
the low back: The veteran's December 1995 Income-Net Worth 
and Employment Statement indicates treatment at a total of 
three VAMC's, including those located in Evansville, IN., 
regarding stomach problems, and Memphis, Tenn., regarding 
stomach and liver disorders, as well as kidney and 
gallbladder stones.  The claims file includes copies of 
treatment records from the VAMC located in Marion, Ill., 
dated from September 1995 to November 1995, however, these 
regard treatment for disorders other than the veteran's low 
back.  Accordingly, the RO should contact the veteran and his 
representative, requesting that he clarify his prior 
statements, and specifically identify the location and date 
of any VA or non-VA treatment pertinent to his claimed low 
back disorder, which he may have received from July 1966 to 
the present.  Thereafter, the RO should obtain copies of any 
such records.  

The Board additionally notes that the veteran appears to have 
filed a disability claim with the Social Security 
Administration (SSA), although the final outcome is not 
documented in his VA claims file.  Accordingly, the RO should 
request from the SSA a copy of the SSA determination and all 
medical records used in the SSA disability determination.  
See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Finally, it must be noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000 (VCAA), a remand in 
this case is required for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under VCAA, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, as well as for 
additional reasons listed above, a Remand is required.  

1.  The RO should contact the veteran and 
request that he submit the names, 
addresses, and approximate dates of 
treatment of all VA and/or non-VA 
(private) care providers who have treated 
him for any symptomatology involving the 
low back, or residuals of a 1965 low back 
injury, from 1965 to the present.  

Thereafter, the RO should obtain copies 
of any identified VA and/or non-VA 
(private) records, dated from 1965 to the 
present, if not already of record, 
including those from the VAMC's located 
in Evansville, IN., Marion, Ill., and 
Memphis, Tenn., as well as any other VA 
and/or non-VA medical facility or 
provider identified by the veteran, dated 
from 1965 to the present.  

As to any private treatment records, the 
RO should first secure the necessary 
release(s), prior to the RO obtaining 
copies of any such records.  

2.  The RO should contact the SSA and 
obtain a copy of any SSA disability 
determination, as well as all medical 
records pertinent to the veteran's claim 
for Social Security disability benefits 
and relied upon concerning that claim.  

3.  The RO should obtain a copy of the 
ship's log for the U.S.S. Shangri-La for 
the period December 1, 1964, to February 
28, 1965.  

Effort should be undertaken to obtain a 
current address for R.S., the individual 
identified by the veteran as a witness to 
the incident in which the veteran injured 
his back.  If an address is obtained, the 
RO should advise the veteran that he may 
send to the RO for forwarding to this 
individual a letter from the veteran and 
request for a written statement.  

All action taken by the RO should be 
documented in the claims file and all 
leads should be pursued.  

4.  The RO should ensure that all 
requested development has been completed 
(to the extent possible) in compliance 
with this remand.  If actions taken are 
deficient in any manner, appropriate 
corrective action should be undertaken.  
Any other development deemed warranted by 
the record should be undertaken by the 
RO. 

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

6.  Thereafter, the RO should 
readjudicate the veteran's claim of 
service connection for residuals of a low 
back injury.  If the benefit sought by 
the veteran continues to be denied, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
given an opportunity to respond before 
the case is returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


